Citation Nr: 0602898	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  95-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
intervertebral disc syndrome (IVDS) from February 12, 1992, 
to April 17, 2002.

2.  Entitlement to an effective date earlier than April 17, 
2002, for the grant of a total disability rating based on 
individual unemployability (TDIU)


REPRESENTATION

The veteran represented by:  Kenneth M. Carpenter, CEO, Law 
Offices of Carpenter Chartered	


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
October 1976 to April 1980.

This appeal to the Board of Veterans' Appeals (Board) 
originally arose from an October 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim for a rating higher than 10 percent for IVDS.  Without 
going into the long and complex procedural history, in an 
August 2002 decision, the Board confirmed a 40 percent rating 
for IVDS from February 12, 1992, to April 17, 2002, and 
granted a higher 60 percent rating from April 17, 2002, to 
September 23, 2002, and a 70 percent rating thereafter.  The 
Board also denied an effective date earlier than April 17, 
2002, for the grant of a TDIU. 

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In December 2005, during the 
pendency of the appeal, the veteran's representative and VA's 
Office of General Counsel (OGC) filed a joint motion 
requesting that the Court vacate a portion of the Board's 
decision and remand the issues for further development and 
readjudication.  The Court granted the joint motion for 
partial remand in a December 2005 order and returned the case 
to the Board for compliance with the directives specified.  
The portion of the Board's August 2002 decision at issue is 
the denial of an evaluation higher than 40 percent for IVDS 
from February 12, 1992, to April 17, 2002, and the denial of 
an effective date earlier than April 17, 2002, for the grant 
of a TDIU.

Unfortunately, however, because still further development of 
the evidence is needed to comply with the Court's order and 
the joint motion, this case is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

As noted in the December 2005 joint motion, the Board, in 
part, relied on an August 1997 VA examiner's finding that 
there was no neurological deficit found.  
After carefully reviewing the claims file, it appears the 
veteran was scheduled for an orthopedic examination on August 
5, 1997, at the VA outpatient clinic in 
Winston-Salem.  This is according to a notice that was sent 
to him on July 21, 1997.  The examination report at issue is 
dated August 15, 1997, and notes a different name and date of 
birth other than the veteran's.  Furthermore, this 
examination took place at the VA Medical Center (VAMC) in 
Salisbury.  So it appears this report concerns the 
examination of a different veteran with a very similar name 
("Bobby Jones" as opposed to "Bobby Jordan").  This does 
not appear to be merely a typographical error.  This is also 
supported by the fact that the claims file contains a 
radiological report for the veteran dated August 5, 1997, 
from the Winston-Salem outpatient clinic.  So it appears that 
he was actually examined on August 5, 1997, and an X-ray was 
taken.  Given this, a remand is necessary so that an attempt 
can be made to locate the correct VA examination report and 
associate it with the claims file.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain the report of the veteran's August 
5, 1997, VA examination at the Winston-Salem 
outpatient clinic, and associate it with the 
claims file.

Make as many requests as are necessary to 
obtain this record, and only end such efforts 
to obtain the record if VA concludes it does 
not exist or that further efforts to obtain it 
would be futile.  See 38 C.F.R. § 3.159(c)(2).  
If VA is unable to obtain the record and is 
reasonable certain that it does not exist or 
that further efforts to obtain it would be 
futile, provide the veteran and his 
representative with oral or written notice of 
that fact.  


This notice must contain the following 
information:

(i)	The identify of the record VA was unable 
to obtain;
(ii)	An explanation of the efforts VA made to 
obtain the record;
(iii)	A description of any further action VA 
will take regarding the claim, including, 
but not limited to, notice that VA will 
decide the claim based on the evidence of 
record unless the veteran submits the 
record VA was unable to obtain

2.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

